246 F.2d 729
Daniel SPERDUTTO, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 389.
Docket 24639.
United States Court of Appeals Second Circuit.
Argued June 10, 1957.
Decided July 5, 1957.

Allen S. Stim, New York City, for petioner-appellant.
Alan W. Richenaker, Asst. U. S. Atty., S. D. N. Y., New York City (Paul W. Williams, U. S. Atty., New York City, on the brief), for respondent-appellee.
Before CLARK, Chief Judge, and CHASE and HINCKS, Circuit Judges.
PER CURIAM.


1
Judgment affirmed. The contention that counts for sale of counterfeit currency and for conspiracy stated but a single offense precluding separate consecutive sentences was answered in the denial of rehearing, 2 Cir., 193 F.2d 436, on the original affirmance of petitioner's conviction in United States v. Farina, 2 Cir., 184 F.2d 18, certiorari denied Farina v. United States, 340 U.S. 875, 71 S.Ct. 121, 95 L.Ed. 636, rehearing denied 341 U.S. 928, 71 S.Ct. 795, 95 L. Ed. 1359; see also Pinkerton v. United States, 328 U.S. 640, 66 S.Ct. 1180, 90 L.Ed. 1489, rehearing denied 329 U.S. 818, 67 S.Ct. 26, 91 L.Ed. 697.